DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed 03/12/2021, with respect to claims 1-8 and 11-22 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-8 and 11-22 has been withdrawn. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Line 14 of Claim 15 should be amended to recite:
That the longitudinal edge of the housing is positioned at a [[the]] three hundred fifteen
Allowable Subject Matter
Claims 1, 3-6 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein longitudinal edge of the housing is in the substantially horizontal orientation: a second level oriented such that when the longitudinal edge of the housing is positioned in a substantially vertical orientation, the second level provides a visual indication that the longitudinal edge of the housing is in the substantially vertical orientation: a third level oriented such that, when the longitudinal edge of the housing is positioned at about a forty-five degree angle from the substantially horizontal orientation, the third level provides a visual indication that the longitudinal edge of the housing is positioned at the forty-five degree angle: and a fourth level oriented such that, when the 
Claims 3-6, 10-14 and 19-22 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps of securing a second level to the housing, the second level configured to provide a visual indication when a longitudinal edge of the housing is in a substantially vertical orientation: securing a third level to the housing, the third level configured to provide a visual indication that the longitudinal edge of the housing is positioned at a forty-five degree angle from the substantially horizontal orientation: securing a fourth level to the housing, the fourth level configured to provide a visual indication that the longitudinal edge of the housing is positioned at a the three hundred fifteen degree angle from the substantially horizontal orientation: and securing at least one magnet to the housing such that a magnetic field associated with the at least one magnet extends outward from the contact surface, wherein the magnetic field associated with the at least one magnet is sufficiently strong to cause a magnetic attraction between the tool and a metallic element in a vertical wall to maintain the tool on the vertical wall without external support.
Claims 16-18 depend from allowed claim 15 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

US PUB 2011/0267050 discloses a magnetic stud finder.
US PUB 2007/0234483 discloses an extendable utility device and associated method.
US PAT 9,329,295 discloses a ferromagnetic fastener locating device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858